                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DERRICK MICHAEL ALLEN, SR.               )
                                         )
                     Plaintiff,          )
                                         )
          v.                             )        1:20CV293
                                         )
SUNTRUST BANK, et al.,                   )
                                         )
                     Defendants.         )

                                    ORDER

     The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

April 1, 2020, was served on the parties in this action.                (Text

Order and Recommendation dated Apr. 1, 2020; Doc. 6.)             Plaintiff

objected to the Recommendation.          (Doc. 8.)

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objections were made and has

made a de novo determination in accord with the Magistrate Judge’s

report.        The   court   therefore   adopts    the   Magistrate   Judge’s

Recommendation.

     IT IS THEREFORE ORDERED that this action is dismissed for

want of subject matter jurisdiction.

     Mr. Allen has filed multiple cases raising frivolous claims

in this court.        He is now strongly cautioned not to file claims

lacking a legal and/or factual basis in violation of Federal Rule

of Civil Procedure 11.        It is not enough that he may think he has




    Case 1:20-cv-00293-TDS-LPA Document 10 Filed 08/21/20 Page 1 of 2
been wronged; he must have a good faith basis in fact and in law

to support his claims.     While his pro se status entitles him to

some consideration as a non-lawyer, it does not excuse him from

his obligation to file only claims that have a good faith basis.

Continued filing of frivolous cases diverts the court’s attention

from cases that actually raise cognizable claims and thus slows

the court’s ability to administer justice.        Sanctions, including

a pre-filing injunction, are options available to the court to

address continued frivolous filings.



                                          /s/   Thomas D. Schroeder
                                       United States District Judge

August 21, 2020




                                   2



    Case 1:20-cv-00293-TDS-LPA Document 10 Filed 08/21/20 Page 2 of 2
